Citation Nr: 0209826	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to February 
1974.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1998 by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2001, the 
Board remanded this case in order to accomplish additional 
development of the evidence.  The case is again before the 
Board for appellate review.

A personal hearing was held before the undersigned Board 
Member, sitting at the RO in Columbia, in December 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by VA; 
all matters pertinent to VCAA have been satisfactorily 
addressed.

2.  The veteran's service medical records do not indicate the 
presence of hepatitis C, or any problems deemed symptomatic 
of hepatitis C, nor do they indicate that he was accorded any 
blood transfusions in service.

2.  Hepatitis C is first identified many years following the 
veteran's separation from service, and has not been found to 
be related to his service.



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that the disability for which the 
veteran is seeking service connection was incurred during 
service.  Such action was accomplished by means of the 
denials of his claim issued by the RO in December 1998, the 
Statement of the Case issued in August 1999, and the 
Supplemental Statement of the Case issued in September 1999; 
these documents informed him of the relevant criteria, and 
evidence needed, under which service connection for hepatitis 
C can be assigned.  He was also notified of evidence needed 
through Board remand in March 2001; and through letters from 
VA seeking additional evidence dated in April 2001.  In view 
of these actions by VA, the Board finds that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed; the discussions in these 
various documents informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In the case at hand, the 
appellant has not referenced any obtainable evidence not of 
record that might aid his claim.  As discussed above, VA has, 
through Board remand and letters from both the Board and the 
RO, requested that additional information be furnished.  No 
such evidence was thereafter received, from either the 
appellant or his representative; the Board must therefore 
conclude that all pertinent evidence has been obtained, and 
that no further development of the case is warranted.  

VA has satisfied its duties to notify and assist the 
appellant in this case.  The case is ready for review by the 
Board without prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2001).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).

If the veteran was discharged from service many years ago, 
evidence of his current condition is not generally relevant 
to the issue of service connection.  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997); Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

In the instant appeal, the Board first notes that the 
veteran's service medical records are devoid of any reference 
to treatment for hepatitis C; likewise, the medical evidence 
does not show that any medical problem incurred by the 
veteran during service was later deemed to be a manifestation 
or symptom of hepatitis C.  In particular, while the veteran 
has contended, both in written documents and at his personal 
hearing, that he was hospitalized for a month for jaundice 
and hepatitis while in Vietnam in 1971, there are no records 
reflecting any such treatment.  To the contrary, his service 
medical records show that he was accorded treatment during 
service for urethritis due to gonococci; a fever of unknown 
etiology for which he was hospitalized for three days in 
March 1971; a fractured mandible; and a rash of undetermined 
etiology.  These records do not show treatment for hepatitis 
C, or for any possible symptom such as jaundice, nor do they 
reflect that he underwent a blood transfusion as part of any 
medical treatment.  Further, these records are silent with 
respect to any medical history of hepatitis.  The report of 
his separation medical examination, dated in February 1974, 
shows that he was clinically evaluated as normal in all 
relevant aspects, to include laboratory testing, and does not 
note the inservice presence of either hepatitis C, or 
symptoms thereof.

In contrast with this medical evidence is the veteran's 
statements and testimony, to the effect that he was treated 
in service for hepatitis; and the report of medical history 
prepared by the veteran upon his separation from service in 
February 1974, showing that he averred that he had or once 
had had "[j]aundice or hepatitis."  It must be reiterated, 
however, that the inservice clinical evidence does not 
demonstrate that he received treatment during that period for 
jaundice or hepatitis, or that any such disability was 
diagnosed or otherwise identified.  The Board finds that the 
clinical evidence, as opposed to the veteran's assertions, 
are more probative in determining whether hepatitis C was or 
was not manifested during service.  

Moreover, the evidence does not demonstrate that the 
hepatitis C first objectively shown years after service was 
related to the veteran's active service.  See 38 C.F.R. 
§ 3.303(d) (2001).  The medical evidence first notes the 
presence of abnormal liver function tests on VA examination 
in October 1984, while medical records first reference a 
diagnosis of hepatitis C in December 1991.  Even if the Board 
was to assume, for the purpose of this discussion only, that 
the abnormal liver function tests noted in October 1984 were 
indicia of the subsequently-diagnosed hepatitis C, this 
disorder is nonetheless first shown more than ten years 
following the veteran's separation from service.  The post-
service medical evidence does not demonstrate that hepatitis 
C was manifested prior to October 1984, nor does it show that 
the presence of that disability at that time was in any 
manner related to the veteran's active service.  It must 
particularly be noted that hepatitis, including hepatitis C 
or a blood disorder, is not a disease for which presumptive 
service connection may be granted under the provisions of 
38 C.F.R. §§ 3.307 and 3.309(a) (2001).  Further, in the 
absence of evidence of chronic hepatitis in service, 
including a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, chronicity of 
symptomatology is not demonstrated.  38 C.F.R. § 3.303(b( 
(2001).

The Board acknowledges that the post-service medical evidence 
consistently references the inservice onset of hepatitis C.  
These records, however, do not indicate that such findings 
were premised on a review of the veteran's medical records, 
or that they are based on other than the veteran's own 
recitation of purported facts.  As such, these findings are 
not probative; see, e.g., Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Similarly, the veteran's assertion that he received 
"injections" of some sort during service, with the possible 
implication that these injections were the source of his 
hepatitis C, can be assigned no probative weight.  In view of 
the fact that he has not demonstrated that he has any medical 
training or knowledge, these assertions are no more than 
unsupported conjecture.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993), and Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In brief, the evidence first shows the presence of hepatitis 
C many years following the veteran's separation from service, 
and does not show that the presence of that disorder at that 
time was in any manner related to such service.  The Board 
therefore concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hepatitis C.


ORDER

Service connection for hepatitis C is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

